Lacy, J.,
delivered the opinion of the court.
This is an appeal from a decree of the circuit court of Pittsylvania county, rendered at the November term, 1885. The suit was by bill in chancery against the defendants, some of whom are infants, to collect a store account of $415 12, of August 31, 1880, alleged to be due on account of purchases at the store of Morton Pannill, a merchant who has failed and assigned, from 1877 to 1880. The suit was brought on the 6th of October, 1884. The complainant alleges that, at the time of the death of the elder Hamner, he agreed to credit his eight surviving children for goods at his store, six being infants, and charged the same to the estate of the father, Thomas F. Hamner; that the children constantly .promised to pay him, and did not do it; and'that, although the bar of the statute of limitations of two years has been interposed by plea, he has been so often promised, and so hindered in getting payment, that the statute does not apply, and that equity has jurisdiction to correct the mistake he, has made of charging the goods to Thomas F. Hamner’s estate, and should then give him a decree against his real debtors. The bill being demurred to, and the limitations of two years pleaded, the circuit court dismissed the bill. ¥e think this was plainly right. The claim does not come within the jurisdiction of a court of equity; the remedy being plain and adequate at law, so far as the form goes. But, upon the merits, the latest item in the account is plainly and clearly within the bar of the statute, and it was right to dismiss the bill. The decree complained of will therefore be affirmed.
Decree affirmed.